COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 AYOADE ADEYINKA,                                                 No. 08-19-00030-CR
                                                 §
                               Appellant,                           Appeal from the
                                                 §
 V.                                                           County Criminal Court No. 3
                                                 §
 THE STATE OF TEXAS,                                            of Denton County, Texas
                                                 §
                               Appellee.                        (TC# CR-2017-07343-C)
                                                 §

                                 MEMORANDUM OPINION

       Appellant, Ayoade Adeyinka, is attempting to appeal his conviction of theft.           On

December 14, 2018, Appellant filed a pro se notice of appeal. The trial court granted Appellant’s

motion for new trial on December 18, 2018.

       The granting of a motion for new trial restores the case to its position before the former

trial. See TEX.R.APP.P. 21.9(b). As a result, there is no longer an appealable judgment of

conviction and the appeal has been rendered moot by the order granting Appellant a new trial. The

appeal is dismissed for lack of jurisdiction. See Waller v. State, 931 S.W.2d 640, 643-44

(Tex.App.—Dallas 1996, no pet.)(dismissing appeal for want of jurisdiction after motion for new

trial granted because no sentence to be appealed).



February 5, 2019
                                             YVONNE T. RODRIGUEZ, Justice
Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                               2